BRU FUEL AGREEMENT TERMINATION AGREEMENT

This BRU Fuel Agreement Termination Agreement (this “Agreement”), dated as of
July 9, 2020, is made and entered into between Municipality of Anchorage,
Alaska, a political subdivision organized under the laws of the State of Alaska
(“Municipality”), and Chugach Electric Association, Inc., a not-for-profit
electric cooperative corporation organized under the laws of the State of Alaska
(“Chugach”).

Recitals

WHEREAS, Municipality and Chugach have entered into that certain Asset Purchase
and Sale Agreement dated as of December 28, 2018 (as amended from time to time,
the “Asset Purchase Agreement”), pursuant to which Chugach will acquire
substantially all of the assets of Municipality’s electric utility referred to
as Municipal Light and Power (“ML&P”).

WHEREAS, in connection with the Asset Purchase Agreement, Chugach and
Municipality entered into the BRU Fuel Agreement dated as of December 28, 2018
(the “Original BRU Agreement”) and effective upon the Closing as stated therein.

WHEREAS, the Municipality and Chugach wish to terminate the Original BRU
Agreement in its entirety as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
TERMINATION Matters

Section 1.01    Termination Agreement. The Original BRU Agreement is hereby
terminated effective as of the date hereof without any liability whatsoever on
the part of either party under or in connection with the Original BRU Agreement
or for or as a result of such termination.  Neither party shall have any further
rights or obligations under the Original BRU Agreement.  Chugach shall
incorporate any BRU-related provisions from the Regulatory Commission of
Alaska’s Order U-18-102(44)/U-19-020(39)/U-19-021(39) as necessary into
Chugach’s Operating Tariff.    

ARTICLE II ﻿

MIScellaneous

Section 2.01    Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail
of a PDF



1

BRU Fuel Agreement Termination Agreement dated as of July 9, 2020

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 2.01):

﻿

 

 

 

 

 

 

If to Municipality:

Municipality of Anchorage

632 W. 6th Avenue, Suite 850

Anchorage, AK  99501

E-mail: william.falsey@anchorageak.gov

Attention:  William D. Falsey, Municipal Manager

 

with a copy to:

Municipality of Anchorage

632 W. 6th Avenue, Suite 850

Anchorage, AK 99501

E-mail: rebecca.windtpearson@anchorageak.gov

Attention:  Rebecca A. Windt Pearson, Municipal Attorney

 

and a copy to:

K&L Gates LLP

925 Fourth Avenue, Suite 2900

Seattle, WA  98104-1158

E-mail: eric.freedman@klgates.com

Attention:  Eric E. Freedman

 



2

BRU Fuel Agreement Termination Agreement dated as of July 9, 2020

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

If to Chugach:

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, AK  99518

E-mail: Lee_Thibert@chugachelectric.com

Attention:  Lee D. Thibert, Chief Executive Officer

 

with a copy to:

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, AK  99518

E-mail:  Matthew_Clarkson@chugachelectric.com

Attention:  Matthew C. Clarkson, General Counsel

 

and a copy to:

Stinson LLP

Suite 2600

50 South Sixth Street

Minneapolis, MN  55402

E-mail: james.bertrand@stinson.com

Attention:  James J. Bertrand

 

﻿

﻿

Section 2.02    Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections and Exhibits means the Articles, Sections and Exhibits
attached to this Agreement; (y)



3

BRU Fuel Agreement Termination Agreement dated as of July 9, 2020

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

to an agreement, instrument or other document means such agreement, instrument
or other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

Section 2.03    Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 2.04    Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

Section 2.05    Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter,
including the Original BRU Agreement.

Section 2.06    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed, except that Chugach may assign
this Agreement to any Affiliate or any Person that acquires all or substantially
all of its assets, whether by merger, asset purchase or otherwise. No assignment
shall relieve the assigning party of any of its obligations hereunder.

Section 2.07    No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 2.08    Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise,



4

BRU Fuel Agreement Termination Agreement dated as of July 9, 2020

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

or delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

Section 2.09    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Alaska, without regard to conflict of law
principles that would result in the application of the laws of any other
jurisdiction.

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
SUPERIOR COURT OF THE STATE OF ALASKA IN IN THE THIRD JUDICIAL DISTRICT, LOCATED
IN ANCHORAGE, ALASKA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING
IN SUCH COURT AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN SUCH
COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2.09(c).



5

BRU Fuel Agreement Termination Agreement dated as of July 9, 2020

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 2.10    Specific Enforcement. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity. The parties acknowledge and agree that (a) the
parties shall be entitled to an injunction, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, without proof of damages, this
being in addition to any other remedy to which they are entitled under this
Agreement and (b) the right to specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, neither
Municipality nor Chugach would have entered into this Agreement.  Each party
agrees that it will not oppose the granting of specific performance and other
equitable relief on the basis that the other parties have an adequate remedy at
law or that an award of specific performance is not an appropriate remedy for
any reason at law or equity. The parties acknowledge and agree that any party
seeking an injunction to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 2.10 shall not be required to provide any bond or other security in
connection with any such injunction.

Section 2.11    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

[signature page follows]

 

6

BRU Fuel Agreement Termination Agreement dated as of July 9, 2020

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this BRU Fuel Termination
Agreement to be executed as of the date first written above by their respective
officers and officials thereunto duly authorized.

﻿

 

 

﻿

 

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

 

 

﻿

By

/s/ William D. Falsey

﻿

Name:

William D. Falsey

﻿

Title:

Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

 

 

﻿

By

/s/ Lee D. Thibert

﻿

Name:

Lee D. Thibert

﻿

Title:

Chief Executive Officer

﻿



7

BRU Fuel Agreement Termination Agreement dated as of July 9, 2020

by and between Municipality of Anchorage, Alaska, and

Chugach Electric Association, Inc.

--------------------------------------------------------------------------------